Citation Nr: 1013290	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to 
December 1952.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection 
and assigned a 70 percent disability rating for PTSD.  In 
June 2009, the Board remanded the claim for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as:  suicidal ideation; impaired impulse 
control; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2008); 38 C.F.R. § Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board will also consider entitlement to staged ratings 
to compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4 (2009).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2009).

As an initial matter, the Board notes that the Veteran was 
scheduled for a VA examination in September 2009 to assess 
the current severity of his PTSD.  However, when the RO 
contacted the Veteran to remind him of the upcoming 
examination at a VA Medical Center, he replied that if "he 
could not be seen at the regular VA office, then he was not 
coming."  The Veteran subsequently declined to report for 
his scheduled examination.  He offered no explanation.  Nor 
did he request that his examination be rescheduled.  
Consequently, the Board finds that the Veteran has not 
provided good cause for his failure to attend that 
examination.  38 C.F.R. § 3. 655(a) (2009).  

When a Veteran fails to appear for an examination scheduled 
in conjunction with a claim for original compensation, the 
Board is required to adjudicate that claim on the basis of 
the evidence of record, as opposed to summarily denying it.  
38 C.F.R. § 3.655(b) (2009); Turk v. Peake, 21 Vet. App. 565 
(2009) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); Shipwash 
v. Brown, 8 Vet. App. 218 (1995) Fenderson v. West, 12 Vet. 
App. 119 (1999) (initial appeals of a disability rating for 
a service-connected disability fall under the category of 
original claims).  Accordingly, the Board will now assess 
the merits of the Veteran's PTSD claim based on the 
pertinent diagnostic criteria and a review of the evidence 
of record.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for PTSD when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  A 100 
percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2009).    

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).     

The record reflects that the Veteran has been diagnosed with 
PTSD, anxiety disorder, and depression, not otherwise 
specified.  He has received periodic VA outpatient treatment 
since January 2006 for multiple psychiatric symptoms 
including nightmares, flashbacks, irritability, exaggerated 
startle response, anxiety, and memory and concentration 
problems.  The Veteran has also been treated for social 
withdrawal and avoidance tendencies, occasional 
inappropriate behavior, judgment impairment, and anger 
management problems.  Despite those symptoms, he has 
consistently reported that he maintains a good relationship 
with his girlfriend and has several friends.  While he has 
exhibited occasional delusional behavior, he has not been 
found to demonstrate any active psychotic tendencies.  Nor 
has he reported any thoughts of suicide or homicide.  His 
primary VA treating provider has indicated that, while the 
Veteran has been prescribed medication for his psychiatric 
symptoms, he has often refrained from taking it and has 
otherwise demonstrated a marked skepticism toward mental 
health treatment.  Throughout the relevant appeals period, 
his Global Assessment and Functioning (GAF) score has ranged 
from a low of 45-50 to a high of 65.

On VA examination in October 2006, the Veteran reported a 
history of recurrent distressing dreams and daytime 
flashbacks to his combat experiences during the Korean 
Conflict.  He stated that he avoided Asian people and war 
movies because they brought back upsetting reminders from 
the war.  Additionally, the Veteran complained of chronic 
hypervigilance, intense fear, and feelings of hopelessness 
and horror.  However, he and his girlfriend, who accompanied 
him to the examination, denied that he was currently 
depressed.  While the Veteran reported that he was currently 
seeking regular outpatient treatment and taking prescription 
medication to control his PTSD symptoms, he indicated that 
he was not aware of any benefit from the medications.

With regard to his social and occupational history, the 
Veteran reported that he had been divorced twice and that he 
and one of his ex-wives had a son who died.  The Veteran 
attributed his prior marital discord to anger problems 
resulting from his traumatic experiences in the war.  
However, he emphasized that he currently had a good 
relationship with his live-in girlfriend of 13 or 14 years 
and had "a lot" of friends.  He also stated that he enjoyed 
several hobbies, including watching news and sports on 
television, reading the Bible, and attending church weekly.  
Additionally, it was expressly noted that, while the Veteran 
had retired from his civilian job as a maintenance worker in 
1985, his inability to work was the result of cardiovascular 
problems and back, neck, and leg pain, and he was "not 
unemployable due to PTSD."  He did not report any history of 
legal problems.

On mental status examination, the Veteran exhibited a 
cooperative and friendly attitude, good hygiene, and a 
normal affect.  His mood was described as "pretty good" and 
he was oriented to person, place, and time.  His thought 
processes and content were deemed unremarkable.  He 
displayed good judgment, average intelligence, and 
spontaneous, clear speech patterns.  While his recent memory 
was found to be mildly impaired, his remote and immediate 
memory appeared to be good.  Additionally, while the Veteran 
was noted to have a history of inappropriate behavior, he 
was found to exhibit good impulse control and fair insight 
to the extent that he partially understood that he had a 
problem.  He did not show any current signs of obsessive or 
ritualistic behavior.  Nor did he report any recent episodes 
of violence, panic attacks, hallucinations or delusions, or 
homicidal or suicidal ideation.  Additionally, he denied any 
problems with daily living activities as a result of his 
PTSD.

Based upon the results of the examination and a review of 
pertinent medical records, the VA examiner diagnosed the 
Veteran with anxiety disorder, not otherwise specified, but 
concluded that he did not meet the criteria for PTSD at that 
time.  His GAF score was assessed as 65.  

Following his VA examination, in December 2006, the Veteran 
told his VA mental health care provider that overall he was 
feeling fine and had conquered his mental health problems.  
He credited his Christian faith and good support system, 
through his church and family, with helping him learn to 
accept what went on in the service and how life is now.  The 
Veteran denied any current depression, psychoses, memory 
problems, or suicidal or homicidal ideations.  He stated 
that he was not interested in taking medicine at that time.

Subsequent VA outpatient records dated from January 2007 to 
December 2009 reflect a worsening of the Veteran's symptoms.  
Specifically, those records show that he now meets the DSM-
IV criteria for PTSD based on his combat-related stressors 
and that, in addition to the psychiatric symptoms noted at 
his October 2006 VA examination, he has developed panic 
attacks, depression, remote and current memory problems, and 
paranoia.  Additionally, the Veteran has displayed an 
increased unwillingness to take the medication prescribed 
for his PTSD symptoms, although he has continued to attend 
periodic individual and group outpatient therapy sessions.  
His primary VA mental health care provider has indicated 
that his mental health problems are permanent and that his 
long-term prognosis is fair to poor.  The Veteran's GAF 
scores during this period have been consistently assessed in 
the 45-50 range.

Pursuant to the Board's June 2009 remand, the Veteran was 
scheduled for a follow-up VA examination in September 2009.  
However, he failed to report for that examination.  As a 
result, the Board must come to a determination solely on the 
basis of information included in the record.  38 C.F.R. § 3. 
655(b); The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Throughout the pendency of this appeal the Veteran has been 
assigned GAF scores ranging from a low of 45-50 to a high of 
65.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM- IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned.  The percentage rating is 
to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 
10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 65 is warranted for mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but when the individual is functioning pretty well and has 
some meaningful interpersonal relationships.  GAF scores 
from 45-50 reflect serious symptoms (suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

After a review of the evidence of record, the Board 
recognizes that the Veteran's symptoms appear to have 
worsened over the course of the appeals period.  
Specifically, those symptoms have progressed from relatively 
mild, as reflected in the October 2006 VA examiner's 
findings that the Veteran did not meet the criteria for PTSD 
and had a GAF of 65 and his own December 2006 account of 
having conquered his mental health problems, to serious, as 
manifested by the subsequent VA treatment records showing 
that he refuses to take his medicine and has developed panic 
attacks, unprovoked anger and irritability, paranoia, social 
withdrawal, memory deficiencies, and other emotional and 
cognitive problems, which are permanent in nature and have a 
fair to poor long-term prognosis.  

However, even at their most severe, the Board finds that the 
Veteran's PTSD symptoms have been no worse than the criteria 
contemplated by a 70 percent rating under DC 9411:  
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, DC 9411.  

At no time since the date of service connection has the 
Veteran been found to display grossly impaired thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
disorientation to time, place, or space; intermittent 
inability to perform activities of daily living; or memory 
loss for names of close relatives, own occupation, or own 
name.  While he has exhibited some emotional and cognitive 
impairment, manifested by panic attacks, unprovoked anger 
and irritability, inappropriate behavior, paranoia, social 
withdrawal, and memory problems, he has not reported or 
demonstrated hallucinatory or delusional behavior.  Nor has 
he displayed any homicidal or suicidal ideations.  
Additionally, the Veteran has stated that he maintains good 
relationships with his girlfriend and several friends and 
that he has hobbies and interests, such as watching the news 
and attending church, which show that he does not completely 
isolate himself.  While the evidence showed mild memory 
impairment, the evidence does not show memory loss for names 
of close relatives, own occupation, or own name.  And, while 
some inappropriate behavior has been referenced in the 
medical reports, the evidence does not show grossly 
inappropriate behavior.

Moreover, while the Veteran has not worked for many years, 
it has been expressly noted that his PTSD symptoms are not 
the cause of his unemployability.  Furthermore, the 
Veteran's GAF scores, even at their lowest, have not fallen 
below 45, which is indicative of serious, but not total, 
occupational and social impairment.  Accordingly, the Board 
finds that the Veteran's PTSD symptoms have not worsened to 
the extent that a 100 percent disability rating is 
warranted.  38 C.F.R. § 4.130, DC 9411.

In sum, the Board finds that the Veteran has not been 
entitled to a rating in excess of 70 percent at any time 
since the effective date of service connection.  The Board 
has considered whether a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's PTSD symptoms have not warranted increased ratings 
at any time since the effective date of service connection.  
As the preponderance of the evidence is against the claim 
for an initial increased rating, that claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that the record has raised the issue of 
entitlement to a total disability rating for compensation 
purposes by reason of service-connected disability.  That 
claim was denied in a 2009 rating decision.  The Veteran has 
not perfected an appeal of that decision.  Therefore, that 
claim is not before the Board.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).

Extraschedular Consideration

The above determination is based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2009).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based, as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that VA shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds in this case that the regular 
schedular standards are not inadequate.

The Board acknowledges that the Veteran retired on 
disability in 1985.  However, the record reflects that his 
nonservice-connected cardiovascular problems and back, neck, 
and leg pain are responsible for his inability to work and 
that his PTSD does not markedly interfere with his 
employment.  Nor has that condition been shown to warrant 
frequent, or, indeed, any periods of hospitalization 
throughout the relevant appeals period, or to otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grants of service connection. Once 
service connection is granted, the claim is substantiated.  
Additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  VA has also 
obtained a VA medical examination with respect to the 
Veteran's claim and attempted to schedule him for a follow-
up examination, which he declined to attend of his own 
volition.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An initial increased rating for PTSD is denied.



____________________________________________
Harvey R. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


